Exhibit 99.3 Vasogen Inc. Management’s Discussion and Analysis November 30, 2007 The following discussion and analysis should be read in conjunction with our audited consolidated financial statements and the accompanying notes.The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada, which, except as described in note 16, conform in all material respects with GAAP in the United States.All amounts are expressed in Canadian dollars unless otherwise noted. Annual financial references are to our fiscal years, which end on November 30.In this report, "the Company", “we”, “us”, and “our” refer to Vasogen Inc. and its consolidated subsidiaries.This document is current in all material respects as of January 18, 2008. Certain statements in this document constitute “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 and/or “forward-looking information” under the Securities Act (Ontario). These statements may include, without limitation, summary statements relating to results of the ACCLAIM trial in patients with chronic heart failure, plans to advance the development of Celacade™1 System (“Celacade”) and VP025, statements concerning our partnering activities and discussions with health regulatory authorities, plans for health regulatory submissions, strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimated”, “predicts”, “potential”, “continue”, “intends”, “could”, or the negative of such terms or other comparable terminology. We made a number of assumptions in the preparation of these forward-looking statements, including assumptions about the nature, size, and accessibility of the market for Celacade in the treatment of chronic heart failure, particularly in Europe, the regulatory approval process leading to commercialization, the availability of capital on acceptable terms to pursue the development of Celacade, and the feasibility of additional trials.You should not place undue reliance on our forward-looking statements which are subject to a multitude of risks and uncertainties that could cause actual results, future circumstances, or events to differ materially from those projected in the forward-looking statements. These risks include, but are not limited to, the outcome of further ongoing analysis of the ACCLAIM trial results, the requirement or election to conduct additional clinical trials and the size and design of any such trials, delays or setbacks in the regulatory approval process, difficulties in the maintenance of existing regulatory approvals, securing and maintaining corporate alliances, the need for additional capital and the effect of capital market conditions and other factors on capital availability, the potential dilutive effects of any financing, risks associated with the outcomes of our preclinical and clinical research and development programs, the adequacy, timing, and results of our clinical trials, competition, market acceptance of our products, the availability of government and insurance reimbursements for our products, the strength of intellectual property, reliance on partners, subcontractors, and key personnel, losses due to fluctuations in the U.S.-Canadian exchange rate, and other risks detailed from time to time in our public disclosure documents or other filings with the Canadian and U.S. securities commissions or other securities regulatory bodies. Additional risks and uncertainties relating to our Company and our business can be found in the “Risk Factors” section of our Annual Information Form and Form 20-F for the year ended November 30, 2006, as well as in our later public filings.The forward-looking statements are made as of the date hereof, and we disclaim any intention and have no obligation or responsibility, except as required by law, to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Highlights • The Lancet, a world-leading medical journal, published an article entitled ‘Results of a non-specific immunomodulation therapy in chronic heart failure (ACCLAIM trial): a placebo-controlled randomised trial’ in its January 19th issue (Lancet2008; 371: 228-36).The article describes the results from our 2,400-patient ACCLAIM trial of Celacade in patients with chronic heart failure.The interpretation of the findings in The Lancet is that:“Non-specific immunomodulation [Celacade] may have a role as a potential treatment for a large segment of the heart failure population, which includes patients without a history of myocardial infarction (irrespective of their functional NYHA class) and patients within NYHA class II.” 1Celacade is a trade-mark owned by Vasogen Ireland Limited, a wholly-owned subsidiary of Vasogen Inc., and is used with permission. 1 • We entered into a collaboration with Grupo Ferrer Internacional, S.A. (“Ferrer”), a leading European pharmaceutical and medical devices company, to commercialize Celacade for the treatment of chronic heart failure in specified countries of the European Union (“EU”) and in certain Latin American countries.In December 2007, Ferrer received initial orders for Celacade in Germany. • The US Food and Drug Administration (“FDA”) strongly recommended that we conduct a confirmatory study (“ACCLAIM-II”) in NYHA Class II heart failure patients to support a Pre-market Approval (PMA) filing for Celacade in the United States.The FDA also recommended that we utilize a Bayesian statistical approach for designing the confirmatory trial, as it would allow for the borrowing of statistical power from the ACCLAIM study.This approach has the potential to substantially reduce the number of patients required for a confirmatory study, as well as the cost and duration. • James B. Young, MD, Chairman, Division of Medicine at the Cleveland Clinic Foundation and Medical Director, Kaufman Center for Heart Failure, was appointed the Global Principal Investigator and Chairman of the Steering Committee for ACCLAIM-II. • Chris Waddick, MBA, CMA, was appointed President, CEO, and a Member of the Board of Directors of our Company.Mr. Waddick has held a series of progressive senior management positions at Vasogen over the past twelve years, most recently as Chief Operating Officer and Chief Financial Officer. OVERVIEW We are a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. Our lead product, Celacade, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation.Celacade has received European regulatory approval under the CE Mark for chronic heart failure and is being marketed in the EU by Ferrer.Celacade is also in late-stage clinical development for the treatment of chronic heart failure in the United States. Vasogen is also developing a new class of drugs for the treatment of certain neuro-inflammatory disorders. VP025 is the lead candidate from this new class of drugs. The following table sets out the stage of development for each of our programs: Product Indications Development Status Celacade Chronic heart failure -Phase III results presented -Confirmatory study planned for the purpose of US regulatory approval -EU commercialization activities ongoing VP025 Neuro-inflammatory conditions -Phase I completed VP015 Inflammatory conditions -Preclinical OUR GOAL Our goal is to develop and commercialize new technologies targeting the chronic inflammation underlying cardiovascular and neurological diseases.We plan to achieve our goal by pursuing the following strategies: developing products that address unmet medical needs, forming strategic alliances with companies to support the commercialization of our products, and continuing to build a portfolio of new technologies targeting inflammatory disorders. 2 RESULTS OF OPERATIONS We are a development-stage enterprise that currently dedicates our cash resources mainly to research and development (“R&D”) activities and to the initial commercial launch of Celacade in Europe.Our products have not yet been approved by regulatory authorities in all relevant jurisdictions. In December 2007, Ferrer received initial orders for Celacade in Germany; as such we did not generate any revenue from operations in fiscal 2007. Research and Development The changes in R&D expense, and their key components, for the years ended November 30, 2007, 2006, and 2005, are reflected in the following table: R&D expense (in millions of dollars, except percentages) 2007 2006 Increase (Decrease) 2006 2005 Increase (Decrease) Program costs: Direct $ 0.6 $ 13.1 $ (12.5 ) $ 13.1 $ 47.5 $ (34.4 ) Indirect $ 6.8 $ 13.6 $ (6.8 ) $ 13.6 $ 17.8 $ (4.2 ) Preclinical costs $ 3.1 $ 3.4 $ (0.3 ) $ 3.4 $ 3.8 $ (0.4 ) Intellectual property costs $ 1.4 $ 2.2 $ (0.8 ) $ 2.2 $ 1.8 $ 0.4 Other costs $ 0.1 $ 0.4 $ (0.3 ) $ 0.4 $ 0.6 $ (0.2 ) Total R&D $ 12.0 $ 32.7 $ (20.7 ) $ 32.7 $ 71.5 $ (38.8 ) R&D expense as a percentage of the sum of R&D and General and Administration expense 46 % 63 % (17 %) 63 % 77 % (14 %) Program Costs The expenses related to our Celacade programs are expensed for accounting purposes and have been the key driver of our losses over the last three fiscal years.The majority of the decrease in our R&D expenses for 2007, when compared with the same period in 2006, and for 2006, when compared with the same period in 2005, resulted from a significant reduction in the clinical trial activities relating to the completion of our phase III trials. Direct costs to support these trials include expenses for clinical site fees, study monitoring, site close out, data management and analysis, and technology support.For 2007, direct costs decreased significantly, as our phase III trials were completed; however, for the comparable period in 2006, these costs were still being incurred, as our phase III trials were completed in the second half of 2006.During 2005, the number of clinical sites participating in these programs and the number of patients enrolled in these programs were a significant driver of the direct costs; however, for the comparable periods in 2006, these costs were reduced substantially, as our phase III trials were completed. Expenses in 2007 related to further analysis of the ACCLAIM trial results and other activities in preparation for our May 2007 meeting with the FDA. Indirect costs to support these programs consist of salaries and benefits for employees who support the Celacade program, employee termination costs, professional fees, and other support costs.Indirect costs have decreased in 2007 when compared with 2006, and in 2006 when compared with 2005, as a result of a reduced level of service and technology development activity required to support our clinical programs.These decreases were offset somewhat by restructuring costs associated with employee terminations, which were $0.7 million for 2007, compared with $0.1 million in 2006. No restructuring costs were incurred in 2005. 3 During 2007, program costs were incurred for the preparation of initial commercial development of Celacade in Europe and for planning in anticipation of a confirmatory study that is expected to support an application for regulatory approval in the United States of Celacade technology for the treatment of patients with NYHA Class II heart failure. A more detailed summary of our clinical programs is provided below. CELACADE Program Inflammation is implicated in the development and progression of heart failure.Our Celacade System targets the inflammation underlying chronic heart failure. The double-blind, placebo-controlled ACCLAIM trial completed in 2006, studied 2,408 subjects with chronic heart failure at 175 clinical centers in seven countries.ACCLAIM was designed to assess the ability of Celacade to reduce the risk of death or first cardiovascular hospitalization.Patients included in the study had NYHA Class II, III, or IV heart failure with a left-ventricular ejection fraction (LVEF) of 30% or less and had been hospitalized or received intravenous drug therapy for heart failure within the previous 12 months, or had NYHA Class III/IV heart failure with a LVEF of less than 25%. Patients in the ACCLAIM trial were receiving optimal standard-of-care therapy for heart failure, which at baseline included a number of pharmaceuticals such as diuretics (94%), ACE-inhibitors (94%) and beta-blockers (87%), as well as device therapies including automatic implantable cardioverter defibrillators (26%), and use of cardiac resynchronization therapy (10.5%).The placebo (n1,204 patients) and Celacade (n1,204 patients) groups were balanced for all important baseline characteristics, including demographics, LVEF, NYHA classification, concomitant medical conditions, medications, and device therapies. The results of the ACCLAIM trial have been published in the January 19, 2008 issue of The Lancet (Lancet
